Title: From Thomas Jefferson to Henry Knox, [6] November [1793]
From: Jefferson, Thomas
To: Knox, Henry



Dear Sir
Germantown Nov. [6. 1793.]

I have received from the representatives of Spain here information that the French privateer the Vainqueur de la Bastille one of those unlawfully constituted in these states, and therefore ordered to depart, has taken and brought into a port of North Carolina a Spanish brigantine bound from Carthagena to Cadiz, richly laden with money and merchandize, that Hervieux the commander proceeding to Wilmington in his boat with a trunk of 40,000 dollars, the same had been seised by the
 
Customhouse officer for having broken bulk without an entry, that the crew of the Spanish vessel were in irons on board the Privateer. Having laid this information before the President, he charges me to communicate it to you that proper instructions may be given to the Governor for executing the decisions of the government in cases of this description. Circumstances seem to indicate that there is not a moment to be lost on the occasion. I have the honor to be with great esteem & respect Dr. Sir your most obedt & most humble servt.

Th: Jefferson

